Citation Nr: 1436901	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  10-05 046	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an increased rating for diabetes mellitus, currently rated as 20 percent disabling.

2. Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1965 to January 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida which denied an increased rating for diabetes mellitus and an August 2008 rating decision by the Regional Office in Boston, Massachusetts, which granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective April 24, 2006.  Jurisdiction is with the Boston Regional Office.

The Veteran testified before the undersigned at a hearing in August 2011.  A transcript of the hearing has been associated with the claims file.

This matter was before the Board in February 2012 where it was remanded for further development.

The issue of entitlement to an initial compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's diabetes mellitus has required insulin, oral medication and restricted diet; regulation of activities due to diabetes mellitus has not been demonstrated.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The Veteran received VCAA notification prior to the unfavorable agency decision by letter dated in December 2007.  He was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information he needed to provide, and what information and evidence VA would attempt to obtain.  VA also informed him of the necessity of providing evidence demonstrating a worsening or increase in severity of the respective disability and was advised that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

The Veteran's relevant service treatment records have been obtained.  As previously noted, in February 2012, the Board remanded this case for further development which included obtaining outstanding VA and private treatment records and to provide the Veteran with a VA examination for the claims decided herein.  Outstanding VA treatment records have been associated with the claims file.  The Board finds that VA has fulfilled its duty to assist the Veteran in attempting to obtain these records.

Additionally, the Veteran was afforded an additional VA examination to determine the current severity of his diabetes mellitus.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013).  This examination is adequate as it contained all findings needed to rate the disability.

The Board's remand was for efforts to obtain records of private and VA treatment and afford the Veteran a new examination.  The VA treatment records were obtained and the Veteran was afforded a new examination.  In February 2013, the AOJ sent a letter to the Veteran requesting that he complete a VA Form 21-4142, Authorization and Consent to Release, pertaining to private treatment records identified at the August 2011 Board hearing.  He was notified that he could submit the records himself; however, the Veteran did not respond.  VA has no duty to obtain records for which necessary releases have not been submitted.  38 C.F.R. § 3.159(c)(1)(ii) (2013).  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, compliance with the terms of a Board remand is required).

The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2013) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the August 2011 hearing, the undersigned identified the issues on appeal and asked about the Veteran's treatment providers in order to ascertain whether there was additional evidence he could submit.  The Veteran provided testimony as to all treatment received for diabetes mellitus.  Following the hearing, the Board sought records identified at the hearing.  Additionally, neither the Veteran nor his representative voiced any objection with how the hearing was conducted.  Hence, the duties imposed by Bryant were met.

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See generally, 38 C.F.R. 4.1.  Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. 

Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under the rating criteria, diabetes mellitus that requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated is evaluated as 100 percent disabling.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Diabetes mellitus that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated is evaluated as 60 percent disabling.  Id.  

Diabetes mellitus that requires insulin, restricted diet, and regulation of activities is evaluated as 40 Diabetes mellitus disabling.  Id.  

When insulin and a restricted diet are required, or an oral hypoglycemic agent and a restricted diet, a 20 percent evaluation is merited.  Id.  

The adjudicator is to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.  Id.  at Note 1.

The term "regulation of activities" contained in Diagnostic Code 7913 means that a claimant must have a medical need to avoid strenuous occupational or recreational activities and thus medical evidence of limitation of activities is required.  Id.  See also Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).

All of the listed criteria for a given percentage must be present under Diagnostic Code 7913, to warrant that rating.  Id.; cf. 38 C.F.R. § 4.21.

Analysis

The Veteran contends that his disability more closely approximates the criteria for a 40 percent rating because he takes insulin injections at least twice per day, is on a restricted diet and has regulation of activities.

VA treatment records demonstrate that the Veteran's diabetes mellitus requires daily insulin and oral medication.  Nutrition reports indicate that the Veteran is obese and determined that a change in diet was required to control his diabetes.  The records do not suggest that regulation of activities has been required.

Private treatment records also report that the Veteran takes insulin injections and oral medication to control his service-connected diabetes mellitus.  Additionally, the records note that for proper management of his diabetes mellitus, the Veteran requires a restricted carbohydrate counting diet and at least 30 minutes of physical activity per day.  

The Veteran was afforded a VA examination in January 2008.  It was noted that he did not have any episodes of diabetic ketoacidosis, but on 2 or 3 occasions he had hypoglycemia with low blood sugar and was treated by his primary care physician.  The Veteran denied any hospitalizations for diabetic ketoacidosis or hypoglycemic reactions.  It was reported that he was careful with his diet and unintentionally lost between 18 and 20 pounds, which was determined to be most probably related to poorly controlled diabetes.  The Veteran denied any restriction of activities as a result of diabetes.  The examiner reported that the Veteran was very physically active and there were no problems with loss of strength.  

At the August 2011 Board hearing, the Veteran reported that it had been difficult to control his diabetes mellitus.  He reported that he is on a strict diet and took oral medication and insulin injections 5 times per day to control his diabetes.  He also reported that he was on an exercise regimen.  He stated that he had had no episodes of ketoacidosis and had never been hospitalized for diabetes.

Pursuant to the Board's February 2012 remand, the Veteran was afforded an additional examination in March 2012.  Medical treatment at that time consisted of prescribed oral hypoglycemic agents and insulin injections more than once per day.  It was noted that the Veteran's diabetes mellitus did not require regulation of activities as part of medical management.  Additionally there were no hospitalizations for ketoacidosis or hypoglycemia and no progressive unintentional weight loss attributable to diabetes mellitus.

The examiner noted that the Veteran had been instructed to do 30 minutes of exercise per day to help improve control of his diabetes.  He further noted that the regulation of activities for VA purposes is defined as avoidance of strenuous occupational and recreational activities with intention of avoiding hypoglycemic episodes.  The Veteran is not to avoid exercise for fear of hypoglycemic episodes, but was being encouraged to do 30 minutes of exercise to help bring his high blood sugars down and better control his diabetes.  As such, the examiner opined that the Veteran did not require regulation of activities as part of his medical management for diabetes mellitus.

The record demonstrates that the Veteran's diabetes mellitus requires daily insulin, oral medication and a restricted diet.  Despite his assertions that his activities have been restricted as a result of diabetes mellitus, the medical evidence demonstrates that that there are no restrictions of activities.  Notably, neither the January 2008 or February 2012 VA examiners determined that the Veteran activities were restricted due to diabetes mellitus.  Moreover, the February 2012 examiner determined that although the Veteran was encouraged to do 30 minutes of exercise to control high blood sugars, is not considered a regulation of activities.  The Veteran has not reported any specific medical advice to restrict activities.

The record does show that the Veteran has neuropathy due to diabetes, but separate evaluations for these disabilities were established in a December 2012 rating decision.  The Board also notes a diagnosis of erectile dysfunction related to the Veteran's diabetes mellitus.  In this regard, he is currently receiving special monthly compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) due to loss of use of a creative organ.  He is not entitled to additional compensation for erectile dysfunction.  

At his hearing, the Veteran reported decreased vision due to diabetes; but at the March 2012 examination, diabetic retinopathy was not found.

As there is no evidence of any other symptoms that would meet the criteria for an evaluation in excess of 20 percent, an increased rating is not warranted.  38 C.F.R. § 4.119, Code 7913. 

The Board has considered whether a staged rating is appropriate in the instant case. See Hart, supra.  However, for the reasons discussed above, the Board finds that a preponderance of the evidence is against a higher evaluation at any point in the appeal period.  

Therefore, the benefit of the doubt rule does not apply, and the claim for an increased evaluation for the Veteran's diabetes mellitus must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2013).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  38 C.F.R. § 3.321(b)(1) (2013).  This entails a three step process.  First the Board must consider the criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); 38 C.F.R. § 3.321(b)(1) (2013). 

Second, if the criteria do not reasonably describe the disability, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When both of those elements have been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The rating criteria for diabetes mellitus reasonably describe the Veteran's disability level and symptomatology.  As noted above, the Veteran's diabetes mellitus requires insulin, oral medication and a restricted diet.  These requirements are contemplated by the rating criteria.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and referral for extraschedular evaluation is not required.

Finally, the Board notes that entitlement to a TDIU is an element of all increased disability rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record is negative for evidence that the Veteran is unemployable due to service connected disabilities.  Notably, the March 2012 examiner determined the condition did not impact the Veteran's ability to work.  Additionally, there is no indication that the Veteran is unemployed.  He has not reported unemployment or unemployment due to service connected disability.  Therefore, remand or referral of this claim for consideration of entitlement to a TDIU is not necessary, at this time; although this question will be revisited when the Board considers the appropriate rating for hearing loss.



ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus is denied



REMAND

Pursuant to the Boards February 2012 remand, the Veteran was afforded a VA audiological examination in March 2012.  Although the examiner determined that the Veteran's hearing loss impacts ordinary conditions of daily life, including the ability to work, he failed to describe the functional effects of the hearing disability as directed.  A VA audiology examiner is required to fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  Thus, the examination is inadequate. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to assess the current severity of the service-connected bilateral hearing loss.  The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

All indicated tests and studies, including a puretone audiometry test and speech recognition test, should be conducted. 

The examiner must also describe the functional effects of the Veteran's hearing disability. 

The examiner should note whether hearing loss causes marked interference with employment or there are other exceptional factors present.  

3.  If there are factors not contemplated by the rating schedule and exceptional factors, such as marked interference with employment; refer, the issue for extraschedular consideration to VA's Director of Compensation and Pension Services for adjudication in accordance with § 3.321(b)(1).

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


